

Exhibit 10.15
CONSULTING AGREEMENT
(Founder Emeritus)




This Consulting Agreement (the "Agreement") is made and entered into as of the
date last set forth below, to be effective as of the Commencement Date (defined
below), by and between Heska Corporation, a Delaware corporation ("Heska" or the
"Company"), and Robert B. Grieve, Ph.D. (the "Founder") or Founder's assignee as
set forth below.
 
RECITALS
 
Founder is a founder of the Company and has served as its long-time Chair
("Chair") of the Board of Directors (the "Board"), and Chief Executive Officer
("CEO").
 
In furtherance of the Board's succession planning for Heska's executive team,
the Board desires to separate the positions of Chair and CEO, appoint a new CEO
and continue the employment of Founder as Executive Chair on the terms and
conditions set forth in a new Employment Agreement (the "Employment Agreement"),
which shall become effective immediately prior to public announcement of the
Company's earnings for the fiscal year ended December 31, 2013.
 
The Board further desires to enter into this Agreement in conjunction with the
Employment Agreement, to continue to make available to Heska the benefits of
Founder's industry experience, institutional knowledge, consulting services and
intellectual property contributions following expiration or termination of the
Employment Agreement, on the terms and conditions set forth below.
 
AGREEMENT
 
In consideration of the mutual covenants and undertakings set forth below, the
parties agree as follows:
 
1. Commencement Date; Engagement; Scope.  Heska hereby engages Founder as an
independent contractor consultant to the Chair of the Board of Heska, subject to
the provisions for earlier termination in Section 12, commencing on the
Commencement Date and continuing for a period of five (5) years thereafter (the
"Term").  The "Commencement Date" shall be the date that the Employment
Agreement expires or is terminated for any reason.
 
2. Compensation; Expense Reimbursement; Support.
 
(a) In consideration for Founder's consulting services and the covenants set
forth in this Agreement, Heska shall pay to Founder an annual consulting fee
(the "Fee") of One Hundred Thousand Dollars ($100,000.00) during the Term,
payable in equal monthly installments on the last day of each month to Founder,
or to a trade name or business name provided by Founder.
 
 
-1-
 
 
(b) In addition to the foregoing, Heska will reimburse Founder for his
reasonable out-of-pocket travel, entertainment, and other expenses, in
accordance with Heska's expense reimbursement policies as in effect from time to
time.
 
(c) During the Term, Heska will provide Founder administrative staff support
commensurate with the consulting services requested of him hereunder from time
to time, and IT support, cell phone and computer equipment and upgrades
generally provided to senior executives of Heska.
 
(d) During the Term, any equity awards held by Founder subject to vesting upon
termination of the Employment Agreement (including but not limited to any such
awards that are not accelerated upon termination of the Employment Agreement)
shall continue to vest in accordance with their terms and the applicable plans
and policies of Heska.
 
3. Fringe Benefits.  During the Term, Founder and his dependents will be
eligible to participate in all Heska health insurance benefits and executive
health programs that are applicable to senior executives of Heska, and to the
extent that Founder is not eligible to participate in accordance with the terms
of such programs or benefits, the Company will provide substantially comparable
substitute benefits to Founder and his dependents.  Because Founder is engaged
as an independent contractor, Founder is not eligible for, nor entitled to, and
shall not participate in, any of the Company's other benefit plans, any fringe
benefits, workers' compensation insurance allowances, programs, reimbursements,
or the like, which the Company makes available to its employees.
 
4. Reporting; Consulting Duties.  Founder will consult to the Chair of the
Company's Board of Directors and at the Chair's request, the Company's Chief
Executive Officer, with respect to services performed under this
Agreement.  Founder will provide consulting services regarding Heska business,
strategy, personnel and other matters reasonably requested by the Chair from
time to time at times to be mutually agreed.  Founder shall not be required to
maintain office hours, or to provide services in excess of ten (10) hours per
month.
 
5. Outside Activities.  Heska acknowledges that Founder will devote substantial
time in connection with endeavors outside of the scope of this
Agreement.  Notwithstanding the foregoing, (a) such outside endeavors shall not
prevent Founder from timely completing the services for Heska pursuant to this
Agreement, and (b) without the prior written consent of Heska, Founder shall
not, during the course of performing services under this Agreement, engage in
activity that would constitute Competition (as defined in the Employment
Agreement), without the prior written consent of Heska.  Founder represents and
warrants to Heska that performance by Founder of his duties under this Agreement
will not violate any agreement, duty or obligation of Founder to any third
party.
 
6. Confidentiality; Proprietary Rights and Information.
 
(a) Definitions.
 
(i) "Confidential Information" means information (including information created
by Founder) which is not generally known about the Company or its business,
 
 
 
-2-
 
 
 
including without limitation about its Creations, products, projects, designs,
developmental or experimental work, computer programs, software, data bases,
know-how, processes, formulas, customers, business partners, suppliers, business
plans, marketing plans and strategies, finances, employee compensation, or
personnel, and information obtained from third parties under confidentiality
agreements. The term "software" includes software in various stages of
development or any product thereof and includes without limitation the literal
elements of a program (source code, object code or otherwise), its audiovisual
components (menus, screens, structure, and organization), any human or machine
readable form of the program, and any writing or medium in which the program or
the information therein is sorted, written or described, including without
limitation diagrams, flow charts, designs, drawings, specifications, models,
date and customer information.
 
(ii) "Creation" means any invention, discovery, idea, concept, design, program,
process, method, work of authorship, development or improvement, modification or
addition thereto (whether or not subject to copyright or patent protection and
whether or not reduced to practice by Founder):  (i) relating to any past,
present or reasonably anticipated business of the Company and which is or was
created or otherwise developed during the Term; (ii) which is or was created or
otherwise developed while performing work for the Company; or (iii) which is or
was created or otherwise developed at any time using equipment, supplies,
facilities, information or proprietary rights or other property of the Company.
 
(b) Ownership of Confidential Information. All Confidential Information which is
created by Founder on behalf of Company or otherwise developed or which comes
into Founder's possession or that previously came into Founder's possession on
behalf of the Company shall be and remain the exclusive property of the Company.
Founder will promptly disclose to the Company all Confidential Information
developed by Founder. Founder will abide by any policies and procedures adopted
from time to time by the Company and communicated to Founder in writing which
are calculated to facilitate such disclosures.
 
(c) Assignment of Creations.  Founder  hereby agrees to hold in trust for the
sole right and benefit of the Company and assign to the Company all of Founder's
right, title and interest in and to any and all Creations created or otherwise
developed, alone or in conjunction with others.  Founder further agrees to
assign to any third party, including the United States government, all of
Founder's right, title and interest in and to any and all Creations whenever
such assignment is requested by a contract between the Company and such third
party.
 
(d) Intellectual Property Rights in Works of Authorship.  Founder acknowledges
and agrees that any intellectual property rights in Creations which are works of
authorship belong to the Company and are "works made for hire" within the
definition of section 101 of the United States Copyright Acts of 1976, Title 17,
United States Code.  The Company or any of its direct or indirect licensees
shall not be obligated to designate Founder as author of any design, software,
firmware, related documentation, or any other work of authorship when
distributed publicly or otherwise, nor to make any distribution to Founder
resulting from the same.
 
(e) No Disclosure or Use of Confidential Information.  Unless authorized in
writing by the Company, Founder will maintain all Confidential Information in
confidence and, except as necessary in conjunction with the performance of
services pursuant to this Agreement, will
 
 
 
-3-
 
 
 
not copy or make notes of, divulge to anyone outside the Company or use any of
the Confidential Information for Founder's own or another's benefit, either
during or after the term of this Agreement.
 
(f) Returning the Company Documents and Tangible Property. Upon request of the
Company and, in any event, upon termination of this Agreement, Founder will
promptly surrender and deliver to the Company (and will not keep in Founder's
possession or deliver to anyone else), and agrees not to use, any Confidential
Information of the Company.
 
(g) Confidential Information of Third Parties.  During the Term, Founder may
receive, under non-disclosure agreements agreed to by authorized representatives
of the Company, information claimed by third parties to be their confidential
information. Founder agrees that he will respect such agreements and will not
disclose such information to any person or organization, except as is necessary
in carrying out his duties under this Agreement for the Company consistent with
the Company's agreement with such third parties. At the request of the Company
and, in any event, upon the termination of this Agreement, Founder will promptly
surrender to the Company any such information.
 
(h) Non-Use of Property of Third Parties.  During the Term, Founder will not
improperly use or disclose any confidential or proprietary information or
property of any third party (including any former employer).
 
7. Covenants.
 
(a) Non-Competition.  Founder agrees not to engage in Competition (as defined
below), during the Term and for 12 months following expiration or termination of
this Agreement, anywhere in the United States of America. If Founder engages in
Competition (as defined below) within such period in such geographic location,
all continuing payments and benefits to which Founder otherwise may be entitled
pursuant to this Agreement will cease immediately. In addition to the remedy
specified in the preceding sentence, the Company will have against Founder in
the event of his breach of this Section 7(a) any and all remedies available to
it in law or in equity, including without limitation the right to seek recovery
of any amounts paid under this Agreement.
 
(b) Nonsolicitation.  Founder agrees that, during the Term and for 24 months
following the expiration or termination of this Agreement, Founder, directly or
indirectly, whether as employee, owner, sole proprietor, partner, director,
member, consultant, agent, founder, co-venturer or otherwise, will not (i)
solicit, induce, or influence any person to modify his or her employment or
consulting relationship with the Company (the "No-Inducement"), or (ii) anywhere
in the United States of America, intentionally divert business away from the
Company by soliciting business from any of the Company's substantial customers
and users who would otherwise have placed the solicited order with the Company
(the "No Solicit"). If Founder breaches the No-Inducement or No Solicit, all
continuing payments and benefits to which Founder otherwise may be entitled
pursuant to this Agreement will cease immediately. In addition to the remedy
specified in the preceding sentence, the Company will have against Founder in
the event of his breach of this Section 7(b) any and all remedies available to
it in law or in equity, including without limitation the right to seek recovery
of any amounts paid under this Agreement.
 
 
 
-4-
 
 
 
8. No Authority to Bind.  Founder has no authority to enter into contracts or
agreements on behalf of the Company.
 
9. Status.  In performing services as contemplated under this Agreement, the
parties acknowledge and agree that Founder is an independent contractor, not an
agent or employee of the Company.  This Agreement shall not be construed to
create a partnership, joint venture, or agency relationship between the Company
and Founder.  The parties further acknowledge and agree as follows:  (a) the
Company only retains the right to direct the results achieved by Founder and not
the manner and means by which these results are to be accomplished; (b) the
Company will not establish a quality standard for Founder; (c) Founder shall
determine when and how he is to perform services under this Agreement; (d) the
Company will neither provide nor require training for Founder; (e) Founder's
services shall not be integrated into the Company's general business operations;
(f) Founder is not required to work full time for the Company and may perform
services for other companies subject to the provisions in this Agreement; (g)
Founder shall not be required to submit regular written reports to the Company;
(h) Founder shall not be paid on salary or hourly basis but instead will be paid
a contract rate as set forth in this Agreement, and (i) Founder shall provide
his own tools and equipment other than as set forth in this Agreement.
 
10. Tax Reporting and Withholding. Founder is not an employee of the Company and
the Company will not withhold any income tax, FICA, Medicare, worker's
compensation, or other employment taxes from payments made to Founder pursuant
to this Agreement.  Founder is responsible for federal, state, and local income
tax withholding, FICA, Medicare, and other withholding or employment taxes, if
any, as required with respect to payments made to Founder under this
Agreement.  The Company will comply with all tax reporting requirements relating
to payments made to an independent contractor.  In the event any person or
governmental entity attempts to hold the Company liable or responsible for
income tax, FICA, Medicare, worker's compensation, or other employment taxes
related to payments the Company makes to Founder under this Agreement, Founder
shall indemnify and hold the Company, and its directors, officers, shareholders,
employees, and agents, harmless from and against any loss or liability,
including attorneys' fees, penalties, and interest.  Notwithstanding any
provision of this Agreement to the contrary, Founder agrees that if the Company
determines, in good faith, that withholding of taxes or other governmental
charges from payments otherwise due to Founder hereunder is necessary or
advisable, the Company may withhold such amounts and duly remit and report them
to the appropriate governmental authority, which shall be deemed to satisfy the
Company's payment obligations therefor to Founder under this Agreement.  Founder
and the Company agree to cooperate to make such amendments to the terms of this
Agreement as may be necessary to avoid the imposition of penalties and
additional taxes under Section 409A of the Internal Revenue Code (Section 409A);
provided, however, that no such amendment shall materially increase the cost to,
or impose any liability on, the Company with respect to any benefits
contemplated or provided hereunder.  To the extent that any right to
reimbursement of expenses or payment of any benefit in-kind under this Agreement
constitutes nonqualified deferred compensation (within the meaning of
Section 409A), (i) any such expense reimbursement shall be made by the Company
no later than the last day of the taxable year following the taxable year in
which such expense was incurred by Founder, (ii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit, and (iii) the amount of expenses eligible for reimbursement or in-kind
benefits provided during any taxable year shall not affect the expenses eligible
for reimbursement or
 
 
-5-
 
 
 
in-kind benefits to be provided in any other taxable year; provided that the
foregoing clause shall not be violated with regard to expenses reimbursed under
any arrangement covered by Section 105(b) of the Internal Revenue Code solely
because such expenses are subject to a limit related to the period the
arrangement is in effect.
 
11. Workers’ Compensation and Unemployment Compensation Insurance.  Except as
otherwise expressly set forth in this Agreement, Founder shall be solely
responsible for all of his own insurance.  By way of example and not limitation,
the Company will not obtain workers' compensation insurance or unemployment
compensation insurance on behalf of Founder.  Founder shall be solely
responsible for obtaining unemployment compensation insurance and workers'
compensation insurance for Founder or Founder's assignee, and Founder shall be
solely responsible for complying with all applicable workers' compensation and
unemployment compensation laws.
 
12. Termination.
 
(a) Either party may terminate this Agreement in its sole discretion upon
ten  (10) days prior written notice; provided that the Company may terminate
this Agreement immediately upon written notice for Cause (as defined below).
 
(b) If this Agreement is terminated by Heska without Cause (as defined below),
or by Founder for Good Reason (as defined below) or due to the death or
Disability of Founder (including death or Disability that results in a
termination of the Employment Agreement), Heska will (i) pay the Fee for the
balance of the unexpired Term in equal monthly installments on the last day of
each month, (ii) accelerate the vesting of any equity awards held by Founder
subject to vesting that would have vested during remainder of the Term, and
(iii) provide the benefits contemplated by Section 3 for the balance of the
unexpired Term. Upon termination for any other reason, Founder shall have no
further right to compensation under this Agreement other than any amounts that
have accrued prior to, but have not been paid as of, the date of termination.
 
13. Definitions.
 
(a) Cause.  For purposes of this Agreement, "Cause" shall mean the occurrence,
during the term of the Employment Agreement or during the Term, of one or more
of the following: (i) conviction of, or entry of a plea of nolo contendere to,
any crime (including one involving moral turpitude but excluding traffic
violations), or a commission of any crime, whether a felony or misdemeanor,
which reflects so negatively on Heska to be detrimental to Heska's image or
interests, or any act of fraud or dishonesty that has such negative reflection
upon Heska; (ii) the repeated commitment of insubordination or refusal to comply
with any reasonable request of the Chair related to the scope or performance of
Founder's duties; (iii) possession of any illegal drug on Heska premises or
being under the influence of illegal drugs or abusing prescription drugs or
alcohol while on Heska business, attending Heska-sponsored functions or on Heska
premises; (iv) the gross misconduct or gross negligence in the performance of
Founder's responsibilities which, based upon good faith and reasonable factual
investigation of the Board, demonstrates Founder's unfitness to serve; or (v)
material breach or violation of Founder's obligations under this Agreement;
provided that if any of the foregoing events is capable of being cured, Heska
will provide notice to Founder describing the nature of such event and Founder
will thereafter have 30 days to cure such event.  On
 
 
-6-
 
 
 
the last day of such 30-day period, Heska will provide notice to Founder either:
(i) that Heska considers the event cured or (ii) that Heska does not consider
the event cured and the Agreement is terminated.
 
(b) Competition.  For purposes of this Agreement, Founder will be deemed to have
engaged in "Competition" if he, without the consent of the Board or an
authorized officer of any successor company to Heska, directly or indirectly
provides services relating to the companion animal health industry (whether as
an employee, consultant, agent, corporate officer, director, or otherwise) to,
or participates in the financing, operation, management, or control of, a
"Restricted Company," which for purposes of this Agreement shall mean IDEXX
Laboratories, Inc., Abaxis, Inc., VCA/Antech, scil animal health company, and
the Synbiotics subsidiary of Zoetis (excluding any other operations of Zoetis),
or any successor thereto.  Notwithstanding the foregoing, nothing contained in
this Agreement shall prohibit Founder from being employed or engaged in a
corporate function or senior management position (and holding commensurate
equity interests) with a Restricted Company that is engaged in multiple lines of
business, one of which includes  the companion animal health industry, so long
as Founder does not provide to such line(s) of business services of a sort that
differ significantly from the services he provides to the other divisions, units
or affiliates for which he has responsibility within the overall organization of
the Restricted Company.
 
(c) Disability.  For purposes of this Agreement, Disability shall have the same
defined meaning as in Heska's long-term disability plan applicable to senior
executive officers.
 
(d) Good Reason.  For purposes of this Agreement, "Good Reason" means the
occurrence of any of the following without Founder's express written consent:
 
(i) any material breach by Heska of any provision of this Agreement; and
 
(ii) any successor to Heska following a Change of Control (as defined in the
Employment Agreement) fails to assume or be bound by the terms and conditions of
this Agreement;
 
provided, however, that prior to any such event constituting Good Reason,
Founder shall give Heska written notice of the existence of the condition which
Founder believes constitutes Good Reason (which notice must be given within
ninety (90) days of the initial existence of the condition) and such condition
shall remain uncured for a period of thirty (30) days after the date of such
notice.  An event of Good Reason shall occur automatically at the expiration of
such 30-day period if the relevant condition remains uncured at such time.
 
14. General.
 
(a) Notices.  All notices, requests, demands, and other communications called
for hereunder will be in writing and will be deemed given (a) on the date of
delivery if delivered personally, (b) one day after being delivered to a
nationally recognized overnight courier service or (c) five (5) business days
after the date of mailing if sent certified or registered mail. Notice to Heska
shall be sent to its principal place of business with a copy provided by
facsimile to the Chair of the
 
 
-7-
 
 
 
Compensation Committee of the Board, and notice to Founder will be delivered
personally or sent to Founder's last known address provided to Heska.
 
(b) Successors and Assigns.  This Agreement will be binding upon and inure to
the benefit of (a) the heirs, executors, and legal representatives of Founder
upon Founder's death and (b) any successor of Heska. Any such successor of Heska
will be deemed substituted for Heska under the terms of this Agreement for all
purposes. For this purpose, "successor" means any person, firm, corporation, or
other business entity which at any time, whether by purchase, merger, or
otherwise, directly or indirectly acquires all or substantially all of the
assets or business of Heska. None of the rights of Founder to receive any form
of compensation payable pursuant to this Agreement may be assigned or
transferred except by will or the laws of descent and distribution; provided,
however, that Founder may transfer Founder's rights under this Agreement to a
limited liability company or other corporation organized by Founder so long as
Founder personally provides all services under this Agreement. Any other
attempted assignment, transfer, conveyance, or other disposition of Founder's
right to compensation or other benefits will be null and void.
 
(c) Integration.  This Agreement, together with the Confidentiality Agreement
(as defined in the Employment Agreement), Heska's stock plans, Founder's stock
option and restricted stock agreements, represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements whether written or oral, including the
Employment Agreement (except for the provisions thereof that expressly survive
by their terms). No waiver, alteration, or modification of any of the provisions
of this Agreement will be binding unless in a writing that specifically
references this Section and is signed by duly authorized representatives of the
parties hereto.
 
(d) Interpretation.  Section titles and headings contained herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.
 
(e) Waivers.  Any term or provision of this Agreement may be waived, or the time
for its performance may be extended, by the party or parties entitled to the
benefit thereof. Any such waiver shall be validly and sufficiently authorized
for the purposes of this Agreement if, as to any party, it is authorized in
writing by an authorized representative of such party. The failure of any party
hereto to enforce at any time any provision of this Agreement shall not be
construed to be a waiver of such provision, nor in any way to affect the
validity of this Agreement or any part hereof or the right of any party
thereafter to enforce each and every such provision. No waiver of any breach of
this Agreement shall be held to constitute a waiver of any other or subsequent
breach.
 
(f) Partial Invalidity.  Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.  The
parties agree that an arbitrator or court of competent
 
 
-8-
 
 
 
jurisdiction shall reform any invalid, illegal, or unenforceable provisions to
ensure such provisions are effective and valid under applicable law.
 
(g) Governing Law; Waiver of Jury Trial.  THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF COLORADO
WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES. THE PARTIES HERETO EACH WAIVE
THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY AND ALL SUCH CLAIMS AND CAUSES OF
ACTION.
 
(h) Injunctive Relief; Arbitration; Attorneys' Fees.
 
(i) The parties acknowledge and agree that a breach of Sections 6, 7, or 13 of
this Agreement by Founder would result in immediate and irreparable harm to the
Company.  Therefore, in the event of Founder's breach of Sections 6, 7, or 13,
the Company shall have any and all remedies available to it in law or in equity,
including without limitation the right to seek recovery of any amounts paid
under this Agreement and injunctive relief, specific performance, or any other
equitable relief to prevent a breach and to secure the enforcement of this
Section.  Injunctive relief may be granted immediately upon the commencement of
any such action.
 
(ii) Subject to the provisions in subsection 14(h)(i) above, if any dispute
arises under this Agreement or by reason of any asserted breach of it, or from
the parties' employment relationship or any other relationship, either party may
elect to have the dispute resolved through arbitration. The arbitration shall be
binding and conducted pursuant to the rules of the American Arbitration
Association and the arbitrator shall allocate the fees and expenses of such
arbitration. Regardless of whether the dispute is resolved through arbitration
or litigation, the prevailing party shall be entitled to recover all costs and
expenses, including reasonable attorneys' fees, incurred in enforcing or
attempting to enforce any of the terms, covenants and conditions of this
Agreement, including costs incurred prior to commencement of arbitration or
legal action, and all costs and expenses, including reasonable attorneys' fees,
incurred in any appeal from an action brought to enforce any of the terms,
covenants or conditions of this Agreement. For purposes of this section,
"prevailing party" includes, without limitation, a party who agrees to dismiss a
suit or proceeding upon the other's payment or performance of substantially the
relief sought.
 
(i) Survival.  Notwithstanding any other provisions in this Agreement to the
contrary, Sections 6, 7, 10, 13, and 14 shall survive the expiration or
termination of this Agreement.
 
(j) Counterparts.  This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.
 
[Signature Page Follows]



 


 
 
-9-
 
 

IN WITNESS WHEREOF, Heska has caused this Agreement to be duly executed by an
authorized representative thereunto duly authorized, and Founder has hereunto
set his hand, all as of the day and year last written below.


HESKA CORPORATION:


By:      /s/  William A.
Aylesworth                                                                           
Name: William A. Aylesworth         
Title: Lead Director, Acting with Authority of the Board in its Entirety


Subscribed and sworn to before me this 3/26 day of 2014 by William A.
Aylesworth.


Witness my hand and official seal:           /s/ Kimberley A.
Barnett______________
Notary Public
My commission expires:
       October 26, 2015

 
 
 
 
KIMBERLEY A. BARNETT
MY COMMISSION EXPIRES
October 26, 2015
 
   

 


FOUNDER:


By:      /s/  Robert B.
Grieve                                                                           
Name: Robert B. Grieve, Ph.D.     
Title: Consultant


Subscribed and sworn to before me this 26th day of 2014 by Robert B. Grieve,
Ph.D.


Witness my hand and official seal:
/s/ Laney Keefe            
Notary Public
My commission expires:

 
LANEY KEEFE
NOTARY PUBLIC
STATE OF COLORADO
NOTARY ID # 19984000180
MY COMMISSION EXPIRES JANUARY 09, 2018
 
     

 
 



 



 


 
 
-10-
 
 
